Title: From George Washington to Patrick Henry, 16 May 1778
From: Washington, George
To: Henry, Patrick


                    
                        My dear sir.
                        Head Quarters Valley Forge 16th May 1778.
                    
                    I had the pleasure of receiving today your letter of the 8th of April Ultimo; and am much obliged to the Governor and Council for their agreeable present. It is now on its way from the head of Elk; when it arrives I make no doubt, but it will find us in a humor to do it all manner of justice. I rejoice with you most heartily, upon our recent good news; the ratification and public acknowledgement of our alliance with France; and our still further prospects of friendship and alliance with other foreign powers. I am, Dear sir, with much esteem and respect your sincere friend and very humble servt.
                